--------------------------------------------------------------------------------

MODIFICATION AGREEMENT
(FMV with EBO)
Account No. 8714579-001


This modification agreement (this "Agreement") is entered into on December 19,
2014 and made effective as of December 1, 2014 ("Amendment Effective Date"),
between Gunite Corporation (each a "Lessee" and if more than one, jointly and
severally as "Lessee") and GE Capital Commercial Inc. (together with its
successors and assignees, the "Lessor") and each guarantor of Lessee's
obligations under each Lease as defined herein who is required by Lessor to
countersign hereunder, if any (individually and collectively called the
"Guarantor").  All of the terms and conditions set forth in this Agreement are
subject to Lessee's execution and delivery of this Agreement on or prior to
12/27/14 and if Lessee does not execute and deliver this Agreement to Lessor on
or prior to such date, Lessor shall have no obligation to proceed with the
transactions contemplated under this Agreement.


WHEREAS, Lessee executed each of the lease agreement(s) or schedule(s) to and
incorporating the terms of a master lease agreement currently invoiced and
represented under account(s) number(s) Account No. 8714579-001 (each, with all
amendments, modifications, and riders thereto, is herein referred to as a
"Lease") wherein Lessor leased to Lessee the property described therein.  Each
Lease and any guaranties and other documents executed in connection therewith
are herein collectively called the "Lease Documents."  The Lease Documents, if
not originally entered into with Lessor named above, have been assigned to and
are now owned by Lessor named above; and


WHEREAS, Lessee requests that Lessor renew or restate the term of each Lease
with respect to the equipment and other property described in Exhibit A attached
hereto and made a part hereof, which Lessor is willing to do, but only on the
terms and conditions hereinafter set forth.


NOW THEREFORE, in consideration of the parties' agreement hereto and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to renew or restate the term of each
Lease with respect to the equipment and other property described in Exhibit A
attached hereto and made a part hereof (collectively, the "Equipment"), as
follows:


1.
Lease Renewal Term.  Commencing as of the Amendment Effective Date, the term of
the Lease shall continue for a renewal term indicated below (the "Renewal
Term").  Periodic payments under each Lease during Renewal Term will be in the
amount indicated below plus any applicable taxes ("Lease Payments"), payable in
advance on the 1st day of each month with the first Lease Payment being due on
December 1, 2014.  Such Lease Payments are for the leasing of the Equipment
during the Renewal Term only and any service, maintenance and/or other supplies,
consumables and/or products previously provided by any manufacturer, supplier,
vendor and/or service providers to the Lessee in conjunction with the leasing of
Equipment will no longer be applicable and are not included in the Lease or
Lease Payments during the Renewal Term.




 
Renewal Term:
48 months
Followed by
12 months
Renewal Payment Amount (Lease Payments)
$205,000.00 per month
 
$108,308.80 per month


2.
Purchase Option Amount Upon Expiration of Renewal Term.  Upon expiration of the
Renewal Term, the purchase price for the end of term purchase option to be paid
to Lessor for the Equipment under each Lease will be Fair Market Value, plus an
amount equal to the Lease Payments and all other amounts then unpaid under the
terms of such Lease, plus applicable taxes, if any, on the above sum, all
payable in cash or immediately available funds ("Purchase Option Amount"), and
payable by Lessee to Lessor on the expiration date of the Renewal Term of such
Lease.



3.
Additional Provisions during the Renewal Term.



(a)
Upon expiration of the Renewal Term of each Lease, Lessor hereby grants to
Lessee the option to purchase for immediately available funds all, but not less
than all, of the Equipment, under such Lease at the Purchase Option Amount set
forth above provided that Lessee is not then in default under the terms of such
Lease and Lessee gives Lessor at least 30, but not more than 90, days prior
written notice of its intent to purchase the Equipment.  Upon full payment of
such Purchase Option Amount by Lessee, Lessor will (upon Lessee's written
request and at Lessee's expense) execute a bill of sale conveying title to the
Equipment to Lessee on an "AS IS, WHERE IS" BASIS WITHOUT RECOURSE TO OR
REPRESENTATIONS OR WARRANTIES OF ANY KIND FROM LESSOR, EXPRESS OR IMPLIED, AND
SUBJECT TO ALL OF LESSOR'S DISCLAIMERS SET FORTH IN SUCH LEASE.  All previous
purchase options that were originally granted in conjunction with any Lease will
no longer be applicable and shall be deleted in their entirety.



(b)
During the Renewal Term, the Stipulated Loss Value and/or Termination Value for
any Equipment shall be equal to its capitalized lessor's cost or total cost (as
such amount is specified in the Lease of such Equipment) multiplied by the
appropriate percentage set forth in Exhibit A hereto.



(c)
Early Purchase Option:



(i)  Provided that the Lease has not been earlier terminated and provided
further that Lessee is not in default under the Lease, Lessee may, UPON AT LEAST
30 DAYS BUT NO MORE THAN 270 DAYS PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE'S
IRREVOCABLE ELECTION TO EXERCISE SUCH OPTION, purchase on an AS IS BASIS all
(but not less than all) of the Equipment listed and described in this Schedule
on the rent payment date (the "Early Purchase Date") which is December 1, 2018
for a price equal to $_________ (the "FMV Early Option Price"), plus all
applicable sales taxes.  Lessor and Lessee agree that the FMV Early Option Price
is a reasonable prediction of the Fair Market Value (as such term is defined in
the END OF LEASE PURCHASE OPTION Section subsection (b) of the Lease hereof) of
the Equipment at the time the option is exercisable.  Lessor and Lessee agree
that if Lessee makes any non-severable improvement to the Equipment which
increases the value of the Equipment and is not required or permitted by the
MAINTENANCE Section or the RETURN OF EQUIPMENT Section of the Lease prior to
lease expiration, then at the time of such option being exercised, Lessor and
Lessee shall adjust the purchase price to reflect any addition to the price
anticipated to result from such improvement.  (The purchase option granted by
this subsection shall be referred to herein as the "Early Purchase Option".)


(ii)  If Lessee exercises its Early Purchase Option with respect to the
Equipment leased hereunder, then on the Early Purchase Option Date, Lessee shall
pay to Lessor any Rent and other sums due and unpaid on the Early Purchase
Option Date and Lessee shall pay the FMV Early Option Price, plus all applicable
sales taxes, to Lessor in cash.


4.
Third Party Consents Required.  Each Guarantor (if any) will execute and deliver
to Lessor this Agreement or such other consent and acknowledgement of the
continuance of their obligations and liabilities under the Lease Documents as
Lessor may require.



5.
Representations, Warranties and Covenants of Lessee.  In order to induce Lessor
to enter into this Agreement, Lessee hereby represents and warrants to Lessor
that as of the Amendment Effective Date (a) the execution and delivery of this
Agreement has been duly authorized, and all conditions and requirements have
been satisfied and performed that are necessary to make this Agreement a valid
and binding agreement, and to effect the renewal and amendment of each Lease as
provided herein; (b) no default exists under any Lease Documents, (c) all of the
representations and warranties of the Lessee in the Lease Documents to which it
is a party are true and correct on the Amendment Effective Date as if the same
were made on the date hereof and Lessee is in compliance with all of its
affirmative and negative covenants provided in the Lease Documents to which it
is a party, and (d) all of the warranties, representations, covenants and
agreements of Lessee, and all the rights, immunities, powers and remedies of
Lessor, that are set forth in the Lease Documents are incorporated herein and
shall apply with the same force and effect as though set forth at length in this
Agreement.



6.
Additional Covenants and Acknowledgments of Lessee.  In order to induce Lessor
to enter into this Agreement, Lessee hereby covenants to Lessor that Lessee
shall comply with all laws, rules and regulations applicable to Lessee,
including without limitation, the USA PATRIOT ACT and all laws, rules and
regulations relating to import or export controls, anti-money laundering and
terrorist financing.  Credit to Lessee's account for any Lease may be delayed if
payment is (i) not received at the Lessor's payment address indicated in
Lessor's invoice or other instructions from Lessor from time to time or (ii) not
accompanied by Lessor's invoice number or (iii) not in immediately and legally
available funds.  Preferred forms of payment include direct debit, wires,
company checks and certified checks of immediately and legally available funds. 
Payment in any other form may delay processing or be returned to Lessee. 
Delayed credit may cause Lessee to incur a late payment fee and/or trigger the
occurrence of an event of default under the applicable Lease.  All credit for
payments of Lessee's account for this Lease is subject to final payment by the
institution on which the item of payment was drawn.



7.
Maximum Lawful Rate.  The parties to the Lease intend to comply with any
applicable law(s) governing the regulation of interest (if and to the extent
that any Lease is determined to be subject to such laws).  Accordingly,
notwithstanding anything to the contrary in any Lease, in no event shall such
Lease require the payment or permit the collection of interest or any amount in
the nature of interest or fees in excess of the maximum amount permitted by
applicable law.  If for any reason the amount of any interest  contracted for,
charged or received under any Lease shall exceed the maximum amount of interest
permitted by applicable law, then (i) any such excess which may have been
collected shall, at Lessor's option, be either applied to amounts that are
lawfully due and owing under such Lease or refunded to Lessee, and  (ii) the
effective rate of interest shall be automatically reduced to the maximum lawful
contract rate allowed under applicable law as now or hereafter construed by a
court of competent jurisdiction.



8.
Effectiveness of Amendment.  This Agreement is not binding nor effective with
respect to any Lease or Equipment until executed on behalf of the parties hereto
by their respective authorized representatives, and if required by Lessor,
certificate of authority and incumbency of each Lessee and Guarantor (if any),
evidence that the Equipment is insured pursuant to the provisions of the
applicable Lease, and evidence that Lessor's interest with respect to each Lease
and Equipment is properly perfected, each in form and substance satisfactory to
Lessor.  All references in a Lease or this Agreement to such Lease shall be
deemed to mean and refer to such Lease, as amended by this Agreement, and as the
same may be further amended, amended and restated, extended, renewed or
otherwise modified from time to time.  Except as expressly modified herein, all
terms and provisions of each Lease shall remain in full force and effect.



9.
Further Assurances.  If and to the extent that any Lease is deemed a security
agreement during the Renewal Term, Lessee hereby grants to Lessor a first
priority security interest in the Equipment, together with all additions,
attachments, accessories and accessions thereto whether or not furnished by
supplier of the Equipment and any and all substitutions, upgrades, replacements
or exchanges therefor, and any and all insurance and/or other proceeds of the
property in and against which a security interest is granted hereunder.  Lessee
will promptly, upon Lessor's reasonable request and at Lessee's sole cost and
expense, take such further action, and execute, or otherwise authenticate, any
document, record or instrument necessary or expedient for filing, recording or
perfecting the interest of Lessor or to carry out the intent of this Agreement
and any Lease.



10.
Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, all of which taken
together shall constitute one and the same instrument; signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of an executed signature page of this Agreement or any
delivery contemplated hereby by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart thereof.



11.
Miscellaneous.   This Agreement may not be amended, altered, modified or
otherwise changed except in writing executed by the parties hereto expressly
stating that it is an amendment to this Agreement.  This Agreement sets forth
the entire agreement between the parties hereto, and supersedes any and, all
prior agreements or understandings between the parties hereto relating to the
subject matter hereof.  This Agreement shall not be construed more strictly
against either party by virtue of the preparation hereof.



IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute and deliver this Agreement as of the date first above
written.




Lessor:
GE Capital Commercial Inc.
 
 
By:        /s/ Connie Iatrides
 
Title: Authorized Signatory
Lessee:
Gunite Corporation
 
 
By:      /s/ Gregory A. Risch
 
Title:                 VP, Director




ACKNOWLEDGMENT BY GUARANTOR


By its countersigning hereof, each undersigned Guarantor hereby reaffirms the
Guaranty it executed in favor of Lessor with respect to, inter alia, the
obligations of Lessee under each Lease, and confirms to Lessor that its/his/her
Guaranty continues to apply to each Lease, as amended by the foregoing
Agreement, and as the same may be further amended, amended and restated,
extended, renewed or otherwise modified from time to time, to the same extent as
it did prior to the foregoing Agreement.


Guarantor: Transportation Technologies Industries, Inc.
 
By:      /s/ Gregory A. Risch
 
Title:                VP, Director
(if not individual guarantor)
Guarantor: Accuride Corporation
 
By:      /s/ Gregory A. Risch
 
Title:                     SVP/CFO
(if not individual guarantor)

 
 
- 1 -

--------------------------------------------------------------------------------

EXHIBIT A
TO
MODIFICATION AGREEMENT
(FMV with EBO)
Account No. 8714579-001




DESCRIPTION OF EQUIPMENT AND CAPITALIZED LESSOR'S COST


Equipment Description
Serial No. or VIN
 
Capitalized Lessor's Cost
       
As listed and more particularly described in the Lease.
           
Total:
$







STIPULATED LOSS VALUE AND/OR TERMINATION VALUE TABLE




Rent Payment
Termination/Stipulated Loss Value
% of Basis*
1
 
2
 
3
 
4
 
5
 
6
 
7
 
8
 
9
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
29
 
30
 
31
 
32
 
33
 
34
 
35
 
36
 
37
 
38
 
39
 
40
 
41
 
42
 
43
 
44
 
45
 
46
 
47
 
48
 
49
 
50
 
51
 
52
 
53
 
54
 
55
 
56
 
57
 
58
 
59
 
60
 









* The Stipulated Loss Value or Termination Value for any unit of Equipment shall
be the Capitalized Lessor's Cost of such unit multiplied by the appropriate
percentage derived from the above table.  In the event that the Lease is for any
reason extended, then the last percentage figure shown above shall control
throughout any such extended term.




Lessor Initialed:
_____CI__________________                                                                                                                                                            Lessee
Initialed: _______GAR____________



--------------------------------------------------------------------------------

- 2 -